DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 05/24/2022 has been received and fully considered.
3.	Claims 1-7, 9-24 are presented for examination.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Lucas M. Amodio (Reg. No. 70,239) on 08/24/2022.
4.2	The application is amended as follow:
Claims 13.	(Currently amended) A system for enhanced sequential power system model calibration comprising a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to:
store a model of a device, wherein the model includes a plurality of parameters;
receive a plurality of events associated with the device;
filter the plurality of events to determine a plurality of unique events including a first event and a second event;
sequentially analyze the plurality of unique events in a first order to determine a first set of calibrated parameters for the model by generating and analyzing a plurality of sets of calibration values for each event of the plurality of unique events;
sequentially analyze the plurality of unique events in a second order using the first set of calibrated parameters to determine a second set of calibrated parameters by generating and analyzing a first plurality of sets of calibration values for each event of the plurality of unique events; [[and]]
update the model to include the second set of calibrated parameters.;
analyze the first and second set of calibrated parameters to determine a current updated set of calibration values based on an optimization of a plurality of parameters, wherein the current updated set of calibration values corresponds to a set of the first plurality of calibration values; 
generate a second plurality of sets of calibrations values based on the current updated set of calibration values;
for each set of the second plurality of sets of calibration parameters, execute a model analyze the second event of the plurality of unique events using a corresponding set of calibration values to generate a first and a second plurality of sets of output parameters:
analyze the second plurality of output parameters to further update the current updated set of calibration values based on an optimization of the plurality of parameters, wherein the current updated set of calibration values corresponds to a set of the second plurality of calibration values, and wherein the current further updated set of calibration values is to be used in the analysis of a third event of the plurality of unique events; and
update the model to include the current updated set of calibration values.

Claim 18.	(Currently amended) A system for enhanced sequential power system model calibration comprising a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to:
	store a model of a device, wherein the model includes a plurality of parameters;
receive a plurality of events associated with the device;
filter the plurality of events to determine a plurality of unique events including a first event and a second event;
	receive a first set of calibration values for the plurality of parameters;
	generate an updated set of calibration values for the plurality of parameters based on the first event of the plurality of unique events and the first set of calibration values;
	analyze the updated set of calibration values based on each event of the plurality of unique events;
	determine an event of the plurality of unique events to calibrate on based on the analysis; [[and]]
	generate a second updated set of calibration values for the plurality of parameters based on the determined event and the updated set of calibration values;
analyze a first and a second set of calibrated parameters to determine a current updated set of calibration values based on an optimization of a plurality of parameters of the first and the second set of calibrated parameters, wherein the current updated set of calibration values corresponds to a set of the first set of calibration values; 
generate a second sets of calibrations values based on the current updated set of calibration values;
for each set of the second set of calibration parameters, execute a model analyze the second event of the plurality of unique events using a corresponding set of calibration values to generate a first and a second plurality of sets of output parameters:
analyze the second plurality of output parameters to further update the current updated set of calibration values based on an optimization of the plurality of parameters, wherein the current updated set of calibration values corresponds to the second set of calibration values, and wherein the current further updated set of calibration values is to be used in the analysis of a third event of the plurality of unique events; and
update the model to include the current updated set of calibration values.
Allowable Subject Matter
5.	Claims 1-7, 9-24 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 05/24/2022 along with applicant’s filed remarks and the Examiner’s amendment shown above, all pending rejection of the claims are withdrawn and the claims are allowed, as neither of these references, taken either alone or in combination with the prior art of record, as a whole, discloses the instant claimed subject matter, as specifically shown in the amended claims and argued by the Applicant; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record. 
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        August 25, 2022